                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 SIDNEY DURELL HILL,

        Plaintiff,
                                                                      Case No. 2:19-cv-48
 v.
                                                                      HON. JANET T. NEFF
 BRENDA L. BUCHANAN, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983 regarding Plaintiff’s

claims of deliberate indifference to serious medical needs. Defendant RNs Waybrant, Hense,

Payment, Bennett, and Winberg filed a motion for partial summary judgment, arguing that Plaintiff

failed to exhaust his administrative remedies as to the claims against them. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R), recommending “the

Court (1) grant in part and deny in part Defendants’ motion for partial summary judgment and (2)

dismiss Plaintiff’s claims against Defendants Bennett, Waybrant Payment, and Winberg without

prejudice” (ECF No. 31 at PageID.243). The matter is presently before the Court on Plaintiff’s

and Defendants’ objections to the Report and Recommendation. No responses have been filed. In

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de

novo consideration of those portions of the Report and Recommendation to which objections have

been made. The Court denies the objections and issues this Opinion and Order.
   I.       Defendants’ Objections

         The RN Defendants “object because the Magistrate Judge seemingly misconstrues their

argument that a procedurally improper[] grievance cannot serve to exhaust a prisoner’s claims”

(ECF No. 32 at PageID.255). Specifically, Defendants argue that grievance URF-18-09-2545-

28A was procedurally improper because it was rejected for raising a duplicative issue (id.).

Defendants argue that “an improperly filed grievance – even if appealed through all steps of a

grievance procedure – does not fulfill the exhaustion requirement … ” (id.).

         The Magistrate Judge agrees with Defendants to the extent that “[o]rdinarily, when

grievances are rejected for a failure to satisfy policy, the grievances fail to demonstrate proper

exhaustion” (ECF No. 31 at PageID.250, citing Scott v. Ambani, 577 F.3d 642, 647 (6th Cir.

2009)). The Magistrate Judge further notes that “[a]n exception to this rule is that prison officials

waive any procedural irregularities in a grievance when they nonetheless address the grievance on

the merits” (id. at PageID.248, citing Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017)).

The Magistrate Judge properly concluded that deciding one of two duplicative cases on the merits

essentially exhausted the claim as to the additional named Defendant (id. at PageID.250). Since

grievance URF-18-09-2545-28A was rejected for being duplicative of a properly exhausted

grievance decided on its merits, the duplicative grievance is determined to have the same

exhaustion status (id.). “As such, the undersigned [Magistrate Judge] interprets the allegations in

grievance URF-18-09-2545-28A as being properly exhausted by grievance URF-18-07-2196-

12E” (id.). Defendant’s objection is denied.

   II.      Plaintiff’s Objections

         Plaintiff first argues that the Magistrate Judge erred in granting the RN Defendants partial

summary judgment “because a reasonable jury could find that the grievances gave Defendant



                                                  2
Nurses fair notice of the claims against them” (ECF No. 34 at PageID.259). Plaintiff claims that

his “grievances gave [the] Nurse Defendants more than enough notice by naming them and Health

Care as a unit” (id. at PageID.262). Plaintiff does not contest that he only began to reference

Defendants “like Waybrant, Guild, and Payment” later during the grievance appeal process (id. at

PageID.260-262). As the Magistrate Judge properly concluded, “proper exhaustion requires

‘[c]ompliance with prison grievance procedures’” (ECF No. 31 at PageID.249, citing Jones v.

Bock, 549 U.S.199, 217, 218 (2007)), and “[h]ere, neither of [Plaintiff’s] adequacy-of-medical-

care grievances gave MDOC the opportunity to respond or potentially remedy his complaints

against Bennett, Waybrant, Payment, and Winberg” (id. at PageID.250). For this reason, objection

one is denied.

          Next Plaintiff argues that the Magistrate Judge erred in dismissing the Eighth Amendment

claim against Defendants Bennett, Waybrant, Payment, and Winberg “because Plaintiff Hill

properly exhausted his administrative remedies” (ECF No. 34 at PageID.259). Plaintiff’s second

argument fails for the same reason as the first. Plaintiff did not follow the required grievance

procedures to name the RN Defendants such that the MDOC had an opportunity to respond or

potentially remedy his complaints; therefore, Plaintiff did not exhaust his claim against Defendants

Bennett, Waybrant, Payment, and Winberg (ECF No. 31 at PageID.249-250). Objection two is

denied.

          Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Because this action was filed in forma pauperis, this Court must decide

pursuant to 28 U.S.C. § 1915(a)(3) whether an appeal of this decision would not be taken in good

faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled on other

grounds by Jones, 549 U.S. at 206, 211-12.



                                                 3
       Therefore:

       IT IS HEREBY ORDERED that Defendants’ Objections (ECF No. 32) and Plaintiff’s

Objections (ECF No. 34) are DENIED, and the Report and Recommendation of the Magistrate

Judge (ECF No. 31) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Partial Summary Judgment

(ECF No. 23) is GRANTED in part and DENIED in part. Plaintiff’s claims against Defendants

Bennett, Waybrant, Payment, and Winberg are dismissed without prejudice; Plaintiff’s Eighth

Amendment deliberate indifference claims against Brenda Buchanan and Mary (nee Guild) Hense

remain.

       IT IS FURTHER ORDERED that this Court does not certify pursuant to 28 U.S.C.

§ 1915(a)(3) that an appeal of this decision would not be taken in good faith.



Dated: March 6, 2020                                           /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                4
